Citation Nr: 0907818	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Propriety of finding the Veteran was a fugitive felon 
resulting in the discontinuance of VA nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to July 1970.  
He received various decorations including the Combat Action 
Ribbon.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
(which confirmed and continued a prior October 2004 denial of 
service connection for PTSD) and a July 2005 RO determination 
which informed the Veteran by letter that [nonservice-
connected pension] benefits were to be stopped as a result of 
the Veteran being found to be a "fugitive felon."  

The Veteran provided testimony at a hearing conducted by the 
undersigned Acting Veterans Law Judge at the RO in September 
2008, and a transcript of this hearing is of record.

An August 2005 letter by the Debt Management Center notified 
the Veteran that he was paid $14,986 more than he was 
entitled to receive.  Since he was currently receiving VA 
benefits, VA planned to withhold those benefits until the 
amount of his overpaid was recouped.  In October 2005, the 
Veteran submitted a statement, which, in essence, requested a 
waiver for pension overpayment debt.  See VA Form 21-4138.  
Review of the record, however, fails to demonstrate that the 
Committee on Waivers and Compromises (COWC) took subsequent 
action pursuant to the Veteran's request.  This matter is 
therefore referred to the RO and COWC for further action.

In addition, the Veteran has raised the issue of entitlement 
to service connection for the residuals of a concussion.  
This matter is also referred to the RO for consideration.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review 
concerning each of the instantly claimed issues.  

The Board parenthetically observes that in regards to the 
matter concerning entitlement to service connection for PTSD, 
evidence of in-service stressors is paramount to this type of 
claim.  In part, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
Veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the Veteran 
engaged in combat or that the Veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2008).  Here, the Veteran's DD 214 MC 
shows that the Veteran received, in pertinent part, a Combat 
Action Ribbon.  Thus, the Veteran's claims of in-service 
stressors are conceded.

Turning next to the medical and psychiatric evidence of 
record, the Board finds that the competent evidence is 
conflicting as to whether the Veteran meets the diagnostic 
criteria for PTSD.  Several VA outpatient records and 
discharge summaries from facilities located in Waco and 
Brownwood include diagnoses of PTSD, as does a March 2005 VA 
examination. 

On the other hand, VA PTSD examination reports, dated in 
September 2004 and January and August 2007, all essentially, 
for various medically-documented reasons, fail to conclude 
that the Veteran in fact has PTSD.  

Given the conflicting nature of the medical evidence, the 
Board finds that there is a duty to provide a more thorough 
evaluation that consists of psychiatric and psychological 
examinations to determine if the Veteran meets the diagnostic 
criteria for PTSD.  See 38 C.F.R. § 4.125(a), which mandates 
that, for VA purposes, all mental disorder diagnoses, 
including PTSD, must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).

Concerning the second issue noted on the title page of this 
decision, the Board observes that an arrest warrant was 
issued for the Veteran for obstructing justice on January 5, 
1996, by the Union County Sheriff's Office in Elizabeth, New 
Jersey.  Of significance, however, no document in the claims 
file specified whether the offense was a misdemeanor or 
felony.  The Veteran is noted to have made a payment of $626 
on June 28, 2005, which satisfied his financial obligation.

The Veteran essentially argues that the warrant in question 
was issued him for a misdemeanor, rather than for a felony.  
See VA Form 21-4138, dated in October 2005.  See also page 16 
of September 2008 hearing transcript (transcript)  He also 
essentially argues that as the warrant has been vacated, it 
is essentially "null and void" (no longer existing), and 
therefore an overpayment should not have been created.  See 
page 15 of transcript.  

A Veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2008).

Here, it is not clear if the Veteran engaged in any actions 
that might be construed as fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees.  Further 
evidentiary development is needed to determine whether the 
appellant was correctly identified as a fugitive felon under 
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2008).

On remand, the RO should obtain a copy of the January 5, 
1996, arrest warrant and any evidence from the relevant 
department and any other investigative reports that may shed 
light on the Veteran's knowledge of when the arrest warrant 
was issued and what actions he may have taken upon becoming 
aware of the arrest warrant (either through proper service or 
through actual notice).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule VA psychiatric 
and psychological examinations to 
determine if the Veteran meets the 
diagnostic criteria for PTSD.  The 
examiner(s) should be informed that the 
occurrence of an in-service stressor has 
been conceded based on his receipt of the 
Combat Action Ribbon.  In conjunction 
with examining the Veteran, the 
respective examiner should review the 
claims file.  Each examiner should 
provide an opinion as to whether the 
Veteran meets the Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) criteria 
for PTSD.  If the Veteran is determined 
to meet the criteria for a diagnosis of 
PTSD, the examiner(s) should provide an 
opinion as to whether or not the PTSD is 
related to the Veteran's verified 
stressor of combat during active service.  
If there is a difference in opinion as to 
whether there is a diagnosis of PTSD, an 
attempt by the examiners to reconcile 
their differences must be made. 

2.  Obtain from the state court that had 
jurisdiction documentation of the charge 
for which the obstruction of justice 
warrant was issued on January 5, 1996, 
and determine whether the offense was for 
a felony or misdemeanor.

3.  If the warrant was for a felony, ask 
the appropriate state department whether 
the department had any information that 
the Veteran was intentionally trying to 
avoid prosecution during the time that 
the felony warrant was outstanding.  

4.  When the development requested has 
been completed, the RO must readjudicate 
the claims.  If the benefit sought is not 
granted to any extent, the Veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  In part, 
this readjudication must address the 
question of whether the Veteran was a 
fugitive felon under 38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.665(n) (2008).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




